'~-


AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1
                                                                                                                                                ._, 1
                                                                                                                                              ofl{    ,
                                                                                                                                                    .../
                                                                                                                                                      I

                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     V.                                      (For Offenses Committed On or After November I, 1987)



                    Marcelo Sanchez-Fonseca                                  CaseNumber: 3:19-mj-23752

                                                                            Victor N. Pippins
                                                                             Defendant's Attorney


REGISTRATION NO. 64330379
THE DEFENDANT:
 [gj pleaded guilty to count(s) _l_o_f_C_o_m_op_lai_·_nt_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 •      was found gnilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged gnilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                         \I     i 1
                              •    TIME SERVED                           JK;l _.,_\--'·:)=--------days

 r:gj Assessment: $10 WAIVED IZl Fine: WAIVED
 r:gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of naine, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, September 12, 2019
                                                                          Date of Imposition of Sentence
                  _ L / .,,·
               -~--..,:;-
Received               )
             -o=us=M~=-----~
                                                                          HONORABLE RICHARD L. PUGLISI
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3:19-mj-23752
